DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the claimed limitations following “in a case in which” structurally limit the apparatus claim.  See MPEP 2111.04, Sec. II,  paragraph 2.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an insert of which at least a portion is inserted into a subject, the device comprising, among other essential elements, an upper wall of the chamber which is on a leading end side from the chamber-side opening is formed such that a height thereof gradually increases from the leading end to a rear end, and in a case in which the light guide member is inserted into the insertion path, is constrained at a first constraint point Y, becomes free, is bent, is constrained at a second constraint point X, and is inserted into the needle tube and a point where an extension line in an insertion direction of the light guide member in the vicinity of the chamber-side opening in the insertion path intersects a line which passes through the second constraint point X and is parallel to an axial direction of the needle tube is an intersection point A, a distance a between the intersection point A and the second constraint point X is longer than a distance b between the first constraint point Y and the intersection point A, in combination with the rest of the limitations of the above claim.  Claims 2-12 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irisawa (US 2017/0112386), English equivalent of WO2016006188A1, cited in IDS, teaches a structure of inserting fibers into a needle tube but does not teach the claimed limitations above.
Leob (US 6224566) teaches a protrusion in a fiber used with hollow tubes but does not teach the insertion path intersections as claimed.
Hendriks (US 2014/0121538) teaches a structure of inserting fibers into a needle tube but does not teach the claimed limitations above.
Dykes (US  2018/0116630) teaches a structure of inserting fibers into a needle tube but does not teach the claimed limitations above.
Tong (US 2017/0139155) teaches a structure of inserting fibers into a needle tube but does not teach the claimed limitations above.
Grinblat (US 5725514) teaches a structure of inserting fibers into a needle tube but does not teach the claimed limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877